Case 2:18-cv-11618-MAG-EAS ECF No. 8, PageID.1506 Filed 04/15/21 Page 1 of 18




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

ABIGAIL MARIE SIMON,


               Petitioner,                                     Case No. 18-cv-11618
                                                               Hon. Mark A. Goldsmith
v.

SHAWN BREWER,

            Respondent.
___________________________________/

                          OPINION & ORDER
 (1) DENYING PETITION FOR WRIT OF HABEAS CORPUS AND (2) GRANTING A
                    CERTIFICATE OF APPEALABILITY
       Petitioner Abigail Marie Simon, a Michigan prisoner, filed this action under 28 U.S.C.

§ 2254. Petitioner was convicted after a jury trial in the Kent Circuit Court of three counts of first-

degree criminal sexual conduct (“CSC I”), Mich. Comp. Laws § 750.520b(1)(b)(v), and accosting

a minor for immoral purposes, Mich. Comp. Laws § 750.145a. See People v. Simon, No. 326149,

2016 WL 3365242, at *1 (Mich. Ct. App. June 16, 2016). The case involves acts of sexual

penetration between the complainant, a 15-year-old high school student, and Petitioner, who was

his 33-year-old tutor. Id. The trial court sentenced Petitioner to concurrent sentences of 8 to 25

years for the sexual misconduct convictions and 53 days for the accosting a minor conviction. Id.

       The petition raises one claim: the trial court denied Petitioner’s right to a properly

instructed jury and to present a defense by incorrectly instructing the jury on the voluntary act

element of CSC I. Specifically, Petitioner claims that the jury instructions misled the jury to

believe that the voluntary act element of the sexual misconduct charges would be satisfied even if
Case 2:18-cv-11618-MAG-EAS ECF No. 8, PageID.1507 Filed 04/15/21 Page 2 of 18




the minor forcibly raped her in each instance of sexual penetration, as she argued at trial.1

However, the state courts reasonably determined that the jury was properly instructed on

voluntariness and was instructed to acquit her if it believed the minor forcibly raped her in each

charged instance of penetration. Therefore, the petition is denied. The Court will, however, grant

Petitioner a certificate of appealability.

                                             I. BACKGROUND

        This Court recites verbatim the relevant facts relied upon by the Michigan Court of

Appeals, which are presumed correct on habeas review pursuant to 28 U.S.C. § 2254(e)(1),

Wagner v. Smith, 581 F.3d 410, 413 (6th Cir. 2009):

        This case concerns sexual conduct between [Petitioner], who was an academic
        advisor at Catholic Central High School in Grand Rapids, and [BB,] a 15-year-old
        sophomore at the school. Defendant was 33 years old. At trial, the victim described
        numerous sexual acts with defendant and the prosecutor presented extensive
        evidence of text messages, including sexual messages, between defendant and the
        victim. Defendant testified that three sexual penetrations occurred, but she claimed
        that, on each occasion, the victim raped her. Defendant also testified that all the
        text messages she sent to the victim, including ones where she told the victim that
        she loved him and ones where they discussed “rough” sex, were done to appease
        the victim. According to defendant, if she appeased the victim, he would not assault
        her. The jury convicted defendant as noted above.

Simon, 2016 WL 3365242, at *1.

        At the close of trial, the jury was instructed as to the element of voluntariness and the

defense of duress as follows:

                First, that the defendant voluntarily engaged in a sexual act that involved
        entry into the defendant’s genital opening by [BB’s] penis.

        ____________________________________________
1
  This opinion uses the term “forcible rape” because Petitioner uses that term in framing her
argument about a jury instruction’s alleged flaw in discussing the voluntariness element of the
crime. The Court recognizes that the term is controversial and potentially misleading, as evidenced
by the FBI’s decision to stop using it in the agency’s crime statistics report. See Federal Bureau
of     Investigations,     “Rape,”      https://ucr.fbi.gov/crime-in-the-u.s/2013/crime-in-the-u.s.-
2013/violent-crime/rape, https://perma.cc/7QV8-K6KZ (2013) (noting the shift in terminology).
The use of the term here is not meant as an endorsement for using it in other contexts.

                                                     2
Case 2:18-cv-11618-MAG-EAS ECF No. 8, PageID.1508 Filed 04/15/21 Page 3 of 18




             ...

             Now, ladies and gentlemen, when I use the word quote/unquote
      “voluntarily” in the first element of criminal sexual conduct, it has a specific legal
      meaning that is different from the way the word is commonly used. To have
      quote/unquote “voluntarily” engaged in something, the defendant must have made
      some conscious act. The defendant’s act is involuntary only if the act did not occur
      under the defendant’s control, and she was truly powerless to prevent its
      occurrence.

              Now, some examples of involuntary acts that could not be the basis for a
      crime are spasms, seizures, reflective [sic] actions and movements occurring while
      the actor is unconscious or asleep. However, if one consciously acts, then that is
      voluntary for purposes of this element.

               Now, this is regardless of the motives for the act including whether or not
      the act was motivated by fear or self-preservation. The motive for an act can relate
      to the defense of duress which I will explain to you later. It does not relate to the
      first element of the criminal sexual conduct offense.

             ...

              Now, the defendant says that if she did something that could be construed
      or considered a voluntary act, she is still not guilty because someone else’s
      threatening behavior made her act as she did, and this is called the defense of duress.
      The defendant is not guilty if she committed the crime under duress. Under the law
      there was duress if four things were true.

             One, the threatening behavior would have made a reasonable person fear
             death or serious bodily harm.

             Two, the defendant actually was afraid of death or serious bodily harm.

             Three, the defendant had this fear at the time she acted.

             Four, the defendant committed the act to avoid the threatened harm.

              Now, ladies and gentlemen, a threat of future injury is not sufficient to
      constitute duress. Rather, the threatening conduct must be present, imminent, and
      impending. In deciding whether duress made the defendant act as she did, think
      carefully about all the circumstances as shown by the evidence.

             Think about the nature of any force or threats. Think about the defendant’s
      knowledge of the background and character of the person who made any threats or
      used force. Think about the defendant’s situation when she committed the alleged



                                                    3
Case 2:18-cv-11618-MAG-EAS ECF No. 8, PageID.1509 Filed 04/15/21 Page 4 of 18




        act. Could she have avoided the harm she feared in some other way than by
        committing the act? Think about how reasonable these other means would have
        seemed to a person in the defendant’s situation at the time of the alleged act.

                The prosecutor must prove beyond a reasonable doubt that the defendant
        was not acting under duress. If she fails to do so, then you must find the defendant
        not guilty.

Trial Tr. vol. XI at PageID.870-871 (Dkt. 5-15).

        The jury found Petitioner guilty of the offenses indicated above. Following sentencing,

Petitioner obtained appellate counsel, who filed a motion for new trial, raising among other claims,

a claim that the jury instructions were erroneous as to the element of voluntariness and violated

her right to present a defense. The trial court held a hearing on the motion, after which it denied

relief. See 8/12/15 Op. and Order, No. 13-09055, at PageID.1217-1223 (Kent Cty. Cir. Ct.

8/12/2015) (Dkt. 5-19).

        Petitioner then filed a brief on appeal in the Michigan Court of Appeals that raised five

claims. Among them was the claim she now presents in her habeas petition:

        I. Where the defense to the element of penetration on each of the three CSC 1
        counts of conviction was forcible rape, appellant was denied her federal and state
        constitutional rights to due process of law, to present a defense, and to trial by jury
        (US Const., Ams VI, XIV; Const 1963, art. 1, §§ 17, 20) when the trial court
        committed structural error by rejecting the defense instruction on involuntary actus
        reus, and by giving a misleading and inaccurate instruction that the actus reus was
        not involuntary (and thus not shown), unless appellant was unconscious, or subject
        to an involuntary bodily movement such as a spasm or a seizure; as a result the
        prosecution was unconstitutionally relieved of its obligation to prove the essential
        element of actus reus to the jury beyond a reasonable doubt.

Pet. at 3 (Dkt. 1).

        The Michigan Court of Appeals affirmed Petitioner’s conviction in an unpublished

opinion, finding that the jury was adequately instructed regarding the voluntary act element.

Simon, 2016 WL 3365242 at *3. That court accepted Petitioner’s premise that when a person is

overcome through the use of physical force to engage in sexual penetration, she does not engage



                                                      4
Case 2:18-cv-11618-MAG-EAS ECF No. 8, PageID.1510 Filed 04/15/21 Page 5 of 18




in a voluntary act, and that she could not be guilty of first-degree criminal sexual conduct. Id. But

it found, in the following statement, that the trial court’s instructions on voluntariness fairly

presented this principle to the jury:

               [W]e agree with defendant that, where sexual penetration occurs against a
       defendant’s will only because a defendant is physically overcome through force,
       there is no voluntary act by the defendant. Rather, as opposed to being the
       perpetrator of criminal sexual conduct, the defendant would essentially be a victim,
       who was subjected to the sexual conduct involuntarily. See generally People v.
       Parks, 483 Mich. 1040, 1045; 766 N.W.2d 650 (2009) (YOUNG, J., concurring)
       (“‘[S]exual conduct’ is something that both ‘actors’ and ‘victims’ take part in—
       ‘actors’ voluntarily and ‘victims’ involuntarily.”). In such circumstances, the
       sexual penetration would not occur under the defendant’s control, nor would it be
       done because the defendant wanted it done. [People v. Likine, 823 N.W.2d 50, 66,
       66 n.49, 492 Mich. 367, 394, 394 n.49.] Accordingly, defendant could defend the
       CSC I charges on the basis that the sexual penetrations were involuntary, and she
       was entitled to a jury instruction on involuntariness.

               ...

                In our judgment, the court’s instructions on CSC I fairly presented the issue
       of whether defendant’s sexual conduct was involuntary. Consistent with Likine,
       the trial court instructed the jury that an act was involuntary when it “did not occur
       under the defendant’s control, and she was truly powerless to prevent its
       occurrence.” See Likine, 492 Mich. at 394. This broad explanation of
       involuntariness encompassed defendant’s claim that her actions were involuntary
       because the victim physically overcame her and forced her to submit to sexual
       conduct against her will. In other words, had the jury believed defendant’s version
       of events, it would have found her not guilty of CSC I on the basis of this
       instruction. Considered as a whole, the instruction given was sufficient to protect
       defendant’s rights and she has not shown a reasonable probability of a different
       outcome had more detailed instructions on her specific claim been given to the jury.

               In contrast to this conclusion, defendant’s argument regarding why the jury
       instructions failed to fairly present the involuntariness defense is two-fold. First,
       defendant claims that the phrases “conscious act” and “consciously acts” in the
       instructions indicate that an act is involuntary only if the defendant is unconscious,
       i.e., not having consciousness. While the word “conscious” can mean “having
       mental faculties undulled by sleep, faintness, or stupor,” it can also mean “capable
       of or marked by thought, will, design, or perception.” Merriam-Webster’s
       Collegiate Dictionary (2014). Read in the context of the voluntariness instruction
       as a whole, the terms “conscious” and “consciously” refer not to an act done while
       the defendant was not unconscious, but to an act that was marked by thought, will,
       design, or perception. Stated differently, read in context, the phrases indicate that



                                                     5
Case 2:18-cv-11618-MAG-EAS ECF No. 8, PageID.1511 Filed 04/15/21 Page 6 of 18




        the defendant’s act, to be voluntary, must have been an act chosen by the defendant.
        This conclusion is supported by the second sentence in the definition of
        “voluntary,” which provides that an act “is voluntary only if the act did not occur
        under the defendant’s control, and she was truly powerless to prevent its
        occurrence.” Pursuant to this sentence, an act is voluntary only if it occurred under
        the defendant’s control and the defendant had power to prevent its occurrence,
        which requires more than just the defendant’s faculties being undulled by sleep,
        faintness, or stupor.

                Second, defendant claims that the examples that the trial court provided of
        involuntary acts were irrelevant and had to have led to the jury concluding that “any
        ‘conscious’ bodily act, even if physically forced against a defendant [ ]” was a
        voluntary act. The examples of involuntary acts that the trial court gave to the
        jury—spasms, seizures, reflexive actions, and movements while the defendant is
        unconscious or asleep—were not specifically applicable to the present case.
        However, the trial court stated it was giving “some examples” of involuntary acts.
        It did not state that the list of examples it gave was an exclusive list of involuntary
        acts. Thus, contrary to defendant’s contention, the instructions did not limit
        involuntary acts to those that occurred while defendant was unconscious and those
        that resulted from involuntary bodily movement. Rather, when the jury instructions
        regarding involuntariness are read as a whole, the instructions fairly presented the
        involuntariness defense. According to the instructions, defendant was only guilty
        of CSC 1 if she “voluntarily engaged” in the sexual penetrations, meaning that she
        engaged in “conscious acts,” such that the penetrations occurred under her control
        and she was not powerless to prevent them. There was no instructional error.

Id. at *3-5.

        Petitioner then filed an application for leave to appeal in the Michigan Supreme Court,

narrowing down her claims to the claim presented here as well as a sentencing claim. The

Michigan Supreme Court denied the application because it was “not persuaded that the questions

presented should be reviewed.” People v. Simon, 901 N.W.2d 860 (Mich. 2017).

                                             II. DISCUSSION

        Petitioner argues that the trial court’s instruction on the voluntary act requirement did not

clearly explain that an individual cannot be guilty of an act or omission undertaken as a result of

forcible rape by another person. Petitioner asserts that if the jury believed that complainant BB

forcibly penetrated Petitioner in a way that would not constitute duress (because she was not in




                                                      6
Case 2:18-cv-11618-MAG-EAS ECF No. 8, PageID.1512 Filed 04/15/21 Page 7 of 18




fear of imminent death or great bodily harm), then there is a reasonable probability that they

convicted her of criminal sexual conduct though believing she was the victim of forcible rape in

each instance of sexual penetration. Petitioner relatedly argues that by so instructing the jury, she

was deprived of her constitutional right to present her defense. Petitioner finally asserts that

because the instructional error relieved the prosecution of its burden of proving an essential

element of the offense (actus reus) beyond a reasonable doubt, the error was a structural one and

not subject to harmless-error analysis. Each of these arguments will be addressed in turn.

       Before addressing the substantive arguments the petition raises, the Court must first address

the parties’ controversy as to the standard of review. Petitioner argues that the Michigan Court of

Appeals did not address the federal claim she raised before that court and again in her habeas

petition. Consequently, she argues, the claim should be analyzed de novo. Respondent argues

that the court of appeals did address those claims, so the petition should be analyzed under the

deferential standard prescribed by the Antiterrorism and Effective Death Penalty Act of 1996

(AEDPA), 28 U.S.C. § 2254(d). Respondent has the better of the argument, so AEDPA’s

deferential standard applies.

       A. The Michigan Court of Appeals is entitled to deference under AEDPA,
          because it addressed Petitioner’s claims under the United States Constitution.

       Where a state court fails to adjudicate a habeas petitioner’s claim on the merits, the federal

court reviews the claim de novo, rather than applying AEDPA’s deferential standard. Cone v.

Bell, 556 U.S. 449, 472 (2009). Petitioner argues that she is entitled to de novo review on this

basis, because the Michigan Court of Appeals did not address two federal claims presented—that

the instructions relieved the prosecution of its burden to prove an essential element beyond a

reasonable doubt, and that the instructional error denied Petitioner her opportunity to present a

defense. Pet. at 14.



                                                     7
Case 2:18-cv-11618-MAG-EAS ECF No. 8, PageID.1513 Filed 04/15/21 Page 8 of 18




          Respondent argues that habeas courts must apply a rebuttable presumption that a federal

claim was adjudicated on the merits, even when the state court rejects the federal claim without

expressly addressing that claim. Answer at 12 (Dkt. 5) (citing Johnson v. Williams, 586 U.S. 289,

301 (2013)). Respondent further argues that in the course of rejecting Petitioner’s claim under

state law, it addressed her federal claims by implication. Pet. at 21.

          In her reply brief, Petitioner does not address Respondent’s argument concerning Johnson

v. Williams, apparently relegating it to the “mass boilerplate in Respondent’s Answer” that, in her

view, did not warrant a response. Reply at 1 (Dkt. 6). Nor does Petitioner reply to the argument

that the court of appeals addressed the federal claims implicitly when it addressed the Michigan

claims.

          Petitioner has not rebutted the presumption that the court of appeals addressed her federal

constitutional claims. That court acknowledged the constitutional claims before launching into its

instructional error analysis, strongly implying that it was considering the constitutional claims

together with the state law instructional error claim. See Simon, 2016 WL 3365242, at *1

(“According to defendant, the erroneous instruction constituted a structural error, which violated

her constitutional right to due process and prevented her from presenting her claimed defense.”).

Moreover, the court of appeals’ opinion provides legally sufficient bases for denying each of

Petitioner’s federal claims. As discussed in greater detail below, the state court’s determination

that “[t]here was no instructional error,” Simon, 2016 WL 3365242 at *4, and the reasoning

surrounding that determination, implies the futility of the federal constitutional claims without the

need for further explanation. Thus, the Michigan Court of Appeals appears to have addressed the

federal claims, even if it could have been clearer that it was doing so. Therefore, the exception to

applying AEDPA’s deferential standard discussed in Cone does not apply.




                                                      8
Case 2:18-cv-11618-MAG-EAS ECF No. 8, PageID.1514 Filed 04/15/21 Page 9 of 18




       In sum, Petitioner has not rebutted the presumption that the claims presently at issue were

adjudicated on the merits in the Michigan Court of Appeals. Therefore, this case must be

adjudicated under the deferential standard prescribed by AEDPA.

       Under AEDPA, relief is barred unless the state court adjudication was “contrary to” or

resulted in an “unreasonable application of” clearly established Supreme Court law. 28 U.S.C.

2254(d). “A state court’s decision is ‘contrary to’ . . . clearly established law if it ‘applies a rule

that contradicts the governing law set forth in [Supreme Court cases]’ or if it ‘confronts a set of

facts that are materially indistinguishable from a decision of [the Supreme] Court and nevertheless

arrives at a result different from [this] precedent.’” Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003)

(quoting Williams v. Taylor, 529 U.S. 362, 405-406 (2000)).

       “[T]he ‘unreasonable application’ prong of the statute permits a federal habeas court to

‘grant the writ if the state court identifies the correct governing legal principle from [the Supreme]

Court but unreasonably applies that principle to the facts’ of petitioner’s case.” Wiggins v. Smith,

539 U.S. 510, 520 (2003) (quoting Williams, 529 U.S. at 413).

       “A state court’s determination that a claim lacks merit precludes federal habeas relief so

long as ‘fairminded jurists could disagree’ on the correctness of the state court’s decision.”

Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541 U.S. 652,

664 (2004)). As stated in Harrington:

       Section 2254(d) reflects the view that habeas corpus is a guard against extreme
       malfunctions in the state criminal justice systems, not a substitute for ordinary error
       correction through appeal. . . . As a condition for obtaining habeas corpus from a
       federal court, a state prisoner must show that the state court’s ruling on the claim
       being presented in federal court was so lacking in justification that there was an
       error well understood and comprehended in existing law beyond any possibility for
       fairminded disagreement.

Harrington, 562 U.S. at 103 (internal quotation marks omitted).




                                                      9
Case 2:18-cv-11618-MAG-EAS ECF No. 8, PageID.1515 Filed 04/15/21 Page 10 of 18




        B. Because the Michigan Court of Appeals reasonably determined that no
           instructional error occurred, Petitioner is not entitled to the writ based on a
           denial of her right to a jury trial in which all elements of the crime must be
           proved beyond a reasonable doubt.

        Petitioner first argues that she was denied due process because the allegedly erroneous jury

 instruction relieved the prosecution of its obligation to prove each element of the crime beyond a

 reasonable doubt. Specifically, she argues that the instruction relieved the prosecution of its

 obligation to prove a voluntary actus reus with respect to the three CSC I charges under which

 Petitioner was convicted. See Pet. at 22-33.

        “Not every ambiguity, inconsistency, or deficiency in a jury instruction” violates due

 process. Middleton v. McNeil, 541 U.S. 433, 437 (2004) (per curiam). Rather, instructional error

 “must be so egregious” that it renders “the entire trial fundamentally unfair.” White v. Mitchell,

 431 F.3d 517, 533 (6th Cir. 2005). The Supreme Court summarized the limits of federal habeas

 review of instructional error in the following passage:

        [T]he fact that the instruction was allegedly incorrect under state law is not a basis
        for habeas relief. See Marshall v. Lonberger, 459 U.S. 422, 438, n.6, 103 S.Ct. 843,
        853, n. 6, 74 L.Ed.2d 646 (1983) (“[T]he Due Process Clause does not permit the
        federal courts to engage in a finely tuned review of the wisdom of state evidentiary
        rules”). Federal habeas courts therefore do not grant relief, as might a state
        appellate court, simply because the instruction may have been deficient in
        comparison to [a state model jury instruction]. . . . The only question for us is
        “whether the ailing instruction by itself so infected the entire trial that the resulting
        conviction violates due process.” Cupp v. Naughten, 414 U.S. 141, 147, 94 S.Ct.
        396, 400–01, 38 L.Ed.2d 368 (1973); see also Henderson v. Kibbe, 431 U.S. 145,
        154, 97 S.Ct. 1730, 1736–37, 52 L.Ed.2d 203 (1977); Donnelly v. DeChristoforo,
        416 U.S. 637, 643, 94 S.Ct. 1868, 1871, 40 L.Ed.2d 431 (1974) (“‘[I]t must be
        established not merely that the instruction is undesirable, erroneous, or even
        “universally condemned,” but that it violated some [constitutional right]’”). It is
        well established that the instruction “may not be judged in artificial isolation,” but
        must be considered in the context of the instructions as a whole and the trial record.
        Cupp v. Naughten, supra, 414 U.S., at 147, 94 S.Ct., at 400–01. In addition, in
        reviewing an ambiguous instruction such as the one at issue here, we inquire
        “whether there is a reasonable likelihood that the jury has applied the challenged
        instruction in a way” that violates the Constitution. Boyde v. California, 494 U.S.
        370, 380, 110 S.Ct. 1190, 1198, 108 L.Ed.2d 316 (1990). And we also bear in mind



                                                       10
Case 2:18-cv-11618-MAG-EAS ECF No. 8, PageID.1516 Filed 04/15/21 Page 11 of 18




        our previous admonition that we “have defined the category of infractions that
        violate ‘fundamental fairness’ very narrowly.” Dowling v. United States, 493 U.S.
        342, 352, 110 S.Ct. 668, 674, 107 L.Ed.2d 708 (1990). “Beyond the specific
        guarantees enumerated in the Bill of Rights, the Due Process Clause has limited
        operation.” Ibid.

 Estelle v. McGuire, 502 U.S. 62, 71-73 (1991) (some modifications in the original, some added).

        Petitioner contends the court of appeals failed to apply the proper test for evaluating an

 instruction subject to an erroneous interpretation, which is “whether there is a reasonable

 likelihood that the jury has applied the challenged instruction in a way that prevents the

 consideration of constitutionally relevant evidence.” Pet. at 12, 30.2 Instead, Petitioner claims,

 the court of appeals merely concluded that the instructions “fairly presented” the voluntariness

 question and ignored the federal constitutional standard set forth in Estelle and Boyde. Pet. at 19.

 However, the court of appeals reached conclusions sufficient to support a denial of Petitioner’s

 federal claims, even if it did not explicitly state that it was addressing the federal claims at every

 step along the way.

        Contrary to Petitioner’s assertions, the court of appeals went further than finding that the

 voluntariness questions was “fairly presented.” In doing so, it satisfied the standard set forth in

 Boyde and Estelle. Petitioner’s argument under Boyde and Estelle is that there is a reasonable

 likelihood that the jury applied the instruction in a way that prevented it from considering

 constitutionally relevant evidence that the complainant forcibly raped Petitioner.

        The court of appeals recognized and rejected this line of argument. It found that that the

 instructions effectively communicated that the jury could not convict Petitioner if it credited her


          ____________________________________________
 2
   Petitioner misattributes this quote to Estelle, 502 U.S. at 72; however, it actually appears in
 Boyde, 494 U.S. 370, and is not quoted in full by Estelle, which states, “we inquire ‘whether there
 is a reasonable likelihood that the jury has applied the challenged instruction in a way’ that violates
 the Constitution.” 502 U.S. at 72 (quoting Boyde, 494 U.S. at 380). Estelle explicitly reaffirms
 Boyde’s standard, see Estelle, 502 U.S. at 72 n.4, and Boyde remains good law.


                                                       11
Case 2:18-cv-11618-MAG-EAS ECF No. 8, PageID.1517 Filed 04/15/21 Page 12 of 18




 evidence that the complainant forcibly caused the sexual penetration to occur. See Simon, 2016

 WL 3365242 at *5 (holding that the “explanation of involuntariness encompassed defendant’s

 claim that her actions were involuntary because the victim physically overcame her and forced her

 to submit to sexual conduct against her will. In other words, had the jury believed defendant’s

 version of events, it would have found her not guilty of CSC I on the basis of this instruction.”).

 Going further, the court concluded that Petitioner had not shown “a reasonable probability of a

 different outcome had more detailed instructions on her specific claim been given to the jury.” Id.

         This final conclusion necessarily implies the court of appeals’ answer to the question posed

 by Boyde and Estelle: whether there was any reasonable likelihood that the instructions prevented

 the jury from considering evidence that the complainant forcibly raped Petitioner. According the

 court of appeals, the answer was no. That court concluded that the instruction not only informed

 the jury to consider the evidence, but to exonerate her if it credited the evidence. In other words,

 the court concluded that the instruction accomplished exactly the task Petitioner’s preferred

 instruction would have accomplished—informing the jury that Petitioner could not be found guilty

 for a sexual act caused by the complainant’s forcible rape. Thus, the court effectively rejected

 Petitioner’s federal constitutional argument.

         Because the court of appeals addressed the relevant federal question, the only question for

 this Court is whether its decision was “so lacking in justification that there was an error well

 understood and comprehended in existing law beyond any possibility for fairminded

 disagreement.” Harrington, 562 U.S. at 103. While Petitioner presents numerous arguments

 supporting her claim that the court of appeals opinion was so deficient as to warrant habeas relief,

 these arguments are insufficient for the task. Each of these arguments is addressed and rejected in

 turn.




                                                     12
Case 2:18-cv-11618-MAG-EAS ECF No. 8, PageID.1518 Filed 04/15/21 Page 13 of 18




        First, Petitioner argues that the court of appeals erred because it allowed one accurate

 instruction—“The defendant’s act is involuntary only if the act did not occur under the defendant’s

 control, and she was truly powerless to prevent its occurrence,” Trial Tr. vol. XI at PageID.870-

 871—to compensate for otherwise flawed instructions. Pet. at 18-19. Indeed, under both

 Michigan and federal constitutional law, the jury instructions must be read as a whole. See Simon,

 2016 WL 3365242 at *1 (citing People v. McGhee, 709 N.W.2d 595, 606 (Mich. 2005)); Estelle,

 502 U.S. at 72). But the state court did read the instructions as a whole. As Petitioner

 acknowledges when arguing another point, see Pet. at 20 (discussed below), the court of appeals

 squarely addressed the trial court’s use of the terms “conscious” and “consciously,” see Simon,

 2016 WL 3365242 at *3—terms Petitioner claims may have misled the jury into believing that she

 would have to have been unconscious for a voluntariness defense to apply. It also considered the

 examples of involuntary acts the trial court provided—spasms, seizures, reflexive actions, and

 movements while a defendant was unconscious or asleep—and the impact those instructions would

 have on the jury.    Id. at *4. Undoubtedly, Petitioner does not agree with the state court’s

 conclusions on those points. But the argument that the court of appeals allowed one accurate

 component of the instructions to compensate for several inaccurate components lacks merit. The

 court found aspects of the instructions that Petitioner claimed were inaccurate to be accurate, and

 it concluded that the sum created by those parts and the incontrovertibly accurate statement was,

 as a whole, accurate. See id. at *1-4. The court of appeals did not violate Estelle or other federal

 constitutional cases by allowing one good instruction to save otherwise flawed instructions.

        Second, Petitioner argues that the court of appeals erred by relying on a secondary

 definition of the word “conscious.” Pet. at 20-21, see also Simon, 2016 WL 3365242 at *3. But

 Petitioner cites no law suggesting that a word in a jury instruction is ambiguous or misleading




                                                     13
Case 2:18-cv-11618-MAG-EAS ECF No. 8, PageID.1519 Filed 04/15/21 Page 14 of 18




 simply because it has multiple meanings and the trial judge trusts the jury to discern the intended

 meaning from context. The court of appeals’ determination that the words “conscious” and

 “consciously” contributed to an accurate jury instruction is justified by its reasonable reading of

 the dictionary and by its authoritative determination of state law, and it cannot form the basis of

 habeas relief. See Foucha v. Louisiana, 504 U.S. 71, 96 (1992) (Kennedy, J., dissenting)

 (acknowledging “the general rule that the definition of both crimes and defenses is a matter of state

 law . . . .”); Gimotty v. Elo, 40 F. App’x 29, 32 (6th Cir. 2002) (“States are free to define the

 elements of, and defenses to, crimes. . . . In determining whether a petitioner was entitled to a

 defense under state law, federal courts must defer to state-court interpretations of the state’s

 laws . . . .”); see also Middleton, 541 U.S. at 437 (“[N]ot every ambiguity, inconsistency, or

 deficiency in a jury instruction rises to the level of a due process violation”).

        Third, Petitioner argues that “the state court of appeals ignored the doctrine of ejusdem

 generis . . . while excusing a list of irrelevant examples that deprived Petitioner of her available,

 fact supported defense of lack of actus reus through forcible rape.” Pet. at 21, 26-29. As noted

 above, the jury instructions stated that “some examples of involuntary acts that could not be the

 basis for a crime are spasms, seizures, reflective [sic] actions and movements occurring while the

 actor is unconscious or asleep.” Trial Tr. vol. XI at PageID.870-871. The court of appeals did not

 specifically engage with the maxim ejusdem generis, “the statutory canon that where general

 words follow specific words in a statutory enumeration, the general words are construed to

 embrace only objects similar in nature to those objects enumerated by the preceding specific

 words.” Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 114 (2001) (internal quotation marks

 and citations omitted). It is true that the court of appeals did not explicitly discuss the canon, but

 Petitioner offers no authority that the canon has any role in the context of jury instructions. In any




                                                       14
Case 2:18-cv-11618-MAG-EAS ECF No. 8, PageID.1520 Filed 04/15/21 Page 15 of 18




 case, the court of appeals did engage with the effect the trial court’s inclusions of these examples

 would have on a jury, concluding, reasonably, that the trial court was clear that it was providing

 examples rather than an exclusive list of involuntary acts. Simon, 2016 WL 3365242, at *4.

 Petitioner has failed to show a flaw in the court of appeals’ reasoning, much less one so severe as

 to warrant habeas relief.

        Fourth, Petitioner repeatedly argues that the prosecutor misled the jury by arguing that to

 show involuntariness, Petitioner would have to prove that her otherwise-culpable actions were an

 uncontrollable reflex or an act taken while Petitioner was unconscious. See, e.g., Pet. at 27. The

 court of appeals did not address this argument directly, but it did find that the trial court’s

 instruction was sufficient to protect Petitioner’s rights. Simon, 2016 WL 3365242, at *3. This

 determination implies the court of appeals’ belief that the jury applied the judge’s instructions

 rather than any inaccurate statement by the prosecutor. This determination was reasonable in light

 of the trial court’s instructions that closing arguments are not evidence, Trial Tr. vol. XI at

 PageID.839, that the jury must take the law as provided by the trial judge, id. at PageID.873, and

 that the jury should follow the law as provided by the court rather than by any of the attorneys, id.

 Even the prosecutor encouraged the jury members to “ask the judge” if they doubted anything the

 prosecutor said about the law. Id. at PageID.866. Petitioner has not shown a defect in the court

 of appeals’ reasoning that the trial court’s jury instructions were sufficient to protect Petitioner’s

 rights, which implies that the jury instructions informed the jury to follow those instructions rather

 than anything the lawyers might say.

        After considering each of Petitioner’s arguments, this Court concludes that the court of

 appeals reasonably determined that the trial court’s instruction on involuntariness did not violate

 Petitioner’ constitutional rights. The prosecution was not relieved of its burden of proving each




                                                      15
Case 2:18-cv-11618-MAG-EAS ECF No. 8, PageID.1521 Filed 04/15/21 Page 16 of 18




 element of the crime beyond a reasonable doubt, and Petitioner is not entitled to habeas relief on

 that basis.

         C. Because the Michigan Court of Appeals reasonably determined that no
            instructional error occurred, Petitioner is not entitled to the writ based on a
            denial of her right to present a defense.

         Petitioner next argues that she was denied her constitutional right to present a defense. The

 Due Process Clause guarantees criminal defendants a meaningful opportunity to present a

 complete defense. California v. Trombetta, 467 U.S. 479, 485 (1984).

         Petitioner argues that the “essence of the right to present a defense is the entitlement to

 present the ‘defendant’s version of the facts as well as the prosecution’s to the jury so it may decide

 where the truth lies.’” Pet. at 34 (quoting Washington v. Texas, 388 U.S. 14, 19 (1967)). However,

 Petitioner does not argue that she was denied the opportunity to present facts. Rather, she argues

 that it “follows logically that the due process right to present a defense is denied if the jury, due to

 faulty instructions, is prohibited from properly assessing a defense claim, when such a claim is

 factually supported, that the prosecution has not proven a key element of the charged offense (a

 voluntary actus reus here) beyond a reasonable doubt. . . . .” Id. (citing In re Winship, 397 U.S.

 358 (1970); Sandstrom v. Montana, 442 U.S. 510 (1979)).

         Whether the right to present a defense actually provides a distinct route for a habeas

 petitioner to present what is, essentially, a claim of instructional error, is not clear from the cases

 Petitioner presents. Washington v. Texas concerned the right to present witnesses, and Winship

 and Sandstrom concerned a criminal defendant’s right to a trial in which all elements must be

 proven beyond a reasonable doubt—an issue addressed above. But this question is best left for

 another day. Petitioner’s claim for the writ on this ground is premised on the existence of “faulty

 instructions.” Pet. at 34. For the reasons stated above, this Court will not disturb the Michigan




                                                       16
Case 2:18-cv-11618-MAG-EAS ECF No. 8, PageID.1522 Filed 04/15/21 Page 17 of 18




 Court of Appeals’ determination that the instructions fairly communicated the state law.

 Therefore, Petitioner is not entitled to the writ based on a denial of her right to present a defense.

        D. The question of whether the “instructional error” was structural is irrelevant,
           because the Michigan Court of Appeals reasonably concluded that no error
           occurred.

         Finally, Petitioner argues that “when jury instructions eliminate the burden of the

 government to prove each element of an offense beyond a reasonable doubt, structural error occurs,

 and a harmless error analysis is not required for a reviewing court to find a constitutional

 violation.” Pet. at 35 (citing Sullivan v. Louisiana, 508 U.S. 275 (1993)).3 Petitioner’s argument

 is premised on the claim that the voluntariness instruction eliminated the prosecutor’s burden to

 prove each element beyond a reasonable doubt. The Court defers to the state court’s determination

 that the voluntariness instruction was accurate under state law for the reasons explained above,

 and nothing in the record or Petitioner’s argument suggests that the instructions did not

 communicate the need to prove voluntariness—as defined by the instructions—beyond a

 reasonable doubt. Therefore, no structural error occurred.

                               IV. CERTIFICATE OF APPEALABILITY

        Before Petitioner may appeal this decision, the Court must determine whether to issue a

 certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A); Fed. R. App. P. 22(b). A certificate

 of appealability may issue “only if the applicant has made a substantial showing of the denial of a

 constitutional right.” 28 U.S.C. § 2253(c)(2). To satisfy § 2253(c)(2), Petitioner must show “that


         ____________________________________________
 3
   This reading of Sullivan is not necessarily correct. Sullivan involved a definition of “reasonable
 doubt” that the Supreme Court had previously found unconstitutional. 508 U.S. at 277. This case,
 at most, involves an imprecise definition of voluntariness under state law. Petitioner’s theory
 would seem to eviscerate Estelle’s “reasonable likelihood” standard, as any instructional error as
 to an element that must be proved beyond a reasonable doubt would constitute structural error.
 However, the Court need not decide this issue, because the Michigan Court of Appeals found that
 instructional error did not occur.

                                                       17
Case 2:18-cv-11618-MAG-EAS ECF No. 8, PageID.1523 Filed 04/15/21 Page 18 of 18




 reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

 been resolved in a different manner or that the issues presented were adequate to deserve

 encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (citation and

 internal quotation marks omitted). The Court finds that reasonable jurists could debate the

 resolution of Petitioner’s jury instruction claim. The Court will, therefore, grant a certificate of

 appealability.

                                              V. CONCLUSION

         For the reasons stated above, the petition for a writ of habeas corpus is denied. The Court

 grants a certificate of appealability.

                  SO ORDERED.

 Dated: April 15, 2021                                s/Mark A. Goldsmith
        Detroit, Michigan                             MARK A. GOLDSMITH
                                                      United States District Judge


                                          CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was served upon counsel of record
 and any unrepresented parties via the Court's ECF System to their respective email or First Class
 U.S. mail addresses disclosed on the Notice of Electronic Filing on April 15, 2021.

                                                      s/Karri Sandusky
                                                      Case Manager




                                                     18
